Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-34 are currently pending. 
In the preliminary amendment dated 11/12/2019, the following occurred: Claims 3, 4, 8, 11, 12, 15, 16, 20, 23, 24, 25, 26, 29, 30, 31, 32 and 34 are currently amended.  

Priority
This application is a national stage entry of PCT/US2017/057640 dated 10/20/2017. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 01/23/2020, 02/22/2021, 05/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 2-6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 13 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for facilitating annotation of a conversation. The system of claim 13 is interpreted to be within a statutory category for the purpose of subject matter eligibility analysis.  
Regarding claims 1, 13 and 27, the limitation of (claim 1 being representative) a) generating a display of a transcript of the recording; b) providing a tool for highlighting spans of text in the transcript consisting of one or more words; c) providing a tool for assigning a label to the highlighted spans of text, wherein the tool includes a feature for searching through a set of predefined labels available for assignment to the highlighted span of text, and wherein the labels encode medical entities and attributes of the medical entities; and d) providing a tool for creating groupings of related highlighted spans of texts as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claims 1, 13 and 27 are purely directed to an abstract idea. That is other than reciting in claim 13 an interface, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the interface, the claims encompass a system and method for facilitating annotation of a conversation in the manner described in the identified abstract idea, supra. If 
This judicial exception is not integrated into a practical application. In particular, claims 1 and 27 are purely directed to an abstract idea. Claim 13 recites the additional elements of an interface, a tool for highlighting, a tool for assigning and a tool for creating. These additional elements are presumed to be general-purpose computer components for the purpose of additional element analysis (see also 112f interpretation). Furthermore, these additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for processing medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an interface, a tool for highlighting, a tool for assigning and a tool for creating (claim 13) to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see 
Claims 2-12 and 14-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 14 and 30 further define the transcript recording. Dependent claims 3 and 15 further define the tool b. Dependent claims 4 and 16 further define the medical entities. Dependent claims 5, 17 and 34 further define the arrangement of medical entities. Dependent claims 6, 7 18 and 19 further define the medical entities. Dependent claims 8, 20 and 29 further define supplying transcript to pre-labeling. Dependent claims 9, 21 and 33 further define the tool c. Dependent claims 10 and 22 further define the pre-labeling system. Dependent claims 11, 25 and 31 further define tool b and d. Dependent claims 12, 26 and 32 further define searching in tool c. Dependent claims 23 and 24 further define machine learning model. Dependent claim 28 further defines the recording.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The interface in claim 13. 
The tool for highlighting in claim 13, 15 and 25. 
The tool for assigning in claim 13, 21 and 26.
The tool for creating in claim 13 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the predictor component, the accumulator and the visualizer. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the limitation “interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the interface. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 13, 15 and 25, the limitation “tool for highlighting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the 
In claims 13, 21 and 26, the limitation “tool for assigning” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the tool for assigning. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 13 and 25, the limitation “tool for creating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the tool for creating. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Claim 7 recites “at least severity, frequency, onset, location”. The claim is indefinite because it is unclear if only one is required or all, as it appears to be missing an “and” or an “or” before the last word. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-25, 27-31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2016/0162458), in view of Montero US (9824691 B1) and in further view of Bhatt (US 2014/0142962).

REGARDING CLAIM 1
	Munro discloses a method of facilitating annotation of a recording of a medical practitioner-patient conversation, comprising the steps of: b) providing a tool for highlighting spans of text in the transcript consisting of one or 10more words ([0006] teaches computer analysis tools. [0097] teaches toggle or swatch or a menu function (interpreted by examiner as a tool. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool.”) [0008] teaches highlighting or otherwise visually distinguish only a portion of the document, such portion of a document (interpreted as a transcript and as the transcript of Montero below) is referred to as a “span.” [0083] teaches using unique background colors around the example region to highlight the text (interpreted by examiner as providing a tool for highlighting spans of text in the transcript consisting of one or more words)); c) providing a tool for assigning a label to the highlighted spans of text, wherein the tool includes a feature for searching through a set of predefined labels available for assignment to the highlighted span of text ([0006] teaches computer analysis tools. [0097] teaches toggle or swatch or a menu function (interpreted by examiner as a tool. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool.”) [0083] teaches prompts that include, but are not limited to, “select all examples of each label within the document” with a list of labels in label pane 830 and “is the highlighted section of the document an example of this label?” (interpreted by examiner as providing a tool for assigning a label to the highlighted spans of text, wherein the tool includes a feature for searching through a set of predefined labels available for assignment to the highlighted span of text)), and  15d) providing a tool for creating groupings of related highlighted spans of texts ([0006] teaches computer analysis tools. [0097] teaches toggle or swatch or a menu function (interpreted by examiner as a tool. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool.”) [0007] and [0018] teach grouping labels [0097] teaches grouping such as “location” and “people” for example for highlighted texts (interpreted by examiner as providing a tool for creating groupings of related highlighted spans of texts)).

Munro does not explicitly disclose, however Montero discloses:
a) generating a display of a transcript of the recording (Montero at [8:10-27] teaches a conversation between two people may be recorded in one audio stream such that a transcript includes words spoken by each person and it may be unclear which person spoke which word, [20:9-17] teaches a display 818 configured to present video and a transcript of audio (interpreted by examiner as transcript of recording)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro to incorporate displaying a transcript of a recording as taught by Montero, with the motivation of providing a system that may have certainty or a high degree of certainty regarding what was said by each participant in the communication session (Montero at [2:38-42]).

Munro and Montero does not explicitly disclose, however Bhatt discloses:
and wherein the labels encode medical entities and attributes of the medical entities (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as proper names, locations, times, events, equipment, conditions, temporal conditions, relations, biological relations, family relations, or other items of significance or interest (interpreted by examiner as wherein the labels encode medical entities and attributes of the medical entities));
It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Munro and Montero to incorporate labels as taught by Bhatt, with the motivation of improving decision making and reduce medical malpractice (Bhatt at [0003]).

REGARDING CLAIM 2
Munro, Montero and Bhatt disclose the limitation of claim 1.
Munro and Bhatt do not explicitly disclose, however Montero further discloses:
(Montero at [10:42-50] teaches the transcripts may be separated into data segments based on a passage of time. For example, when a voice signal is detected in the audio being transcribed, a data segment may begin and continue until a particular period of time elapses. After the particular period of time elapses or after a voice signal is again detected, another data segment may begin. [10:64-67]-[11:1-4] teach data segments include time stamp (interpreted by examiner as the transcribed recording is indexed to time segment information (data segments))).

REGARDING CLAIM 3
Munro, Montero and Bhatt disclose the limitation of claim 1.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of claim 1, wherein the tool b) permits only words or groups of words to be highlighted, and not individual characters (Munro at ([0006] teaches computer analysis tools. [0097] teaches toggle or swatch or a menu function (interpreted by examiner as tool. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool.”) [0008] teaches highlighting or otherwise visually distinguish only a portion of the document, such portion of a document is referred to as a “span.” [0083] teaches using unique background colors around the example region to highlight the text. [0009] teaches organizing documents by analyzing, grouping and classifying based on words (There is no indication that the teaching of Munro is applied to character(s), thus Munro is interpreted to teach that only words or word groups are highlighted)).

REGARDING CLAIM 4
Munro, Montero and Bhatt disclose the limitation of claim 1.
Munro and Montero do not explicitly disclose, however Bhatt further discloses:
 (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as the prescription drug domain, the surgical procedure domain, medical conditions, diseases, injuries, symptoms, medical recommendations, events, equipment, conditions, or other items of significance or interest (interpreted by examiner as the medical entities are selected from the list of medical entities consisting of medications, procedures, symptoms, conditions, medical conditions, surgery, examination, and medical equipment)).

REGARDING CLAIM 5
Munro, Montero and Bhatt disclose the limitation of claim 4.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of claim 4, wherein at least one of the medical entities are arranged in hierarchical manner (Munro at [0006] teaches categorizing the document into a hierarchical structure of labels (medical entities of Bhatt) and/or “tasks” associated with the document (interpreted by examiner as wherein at least one of the medical entities are arranged in hierarchical manner)).

REGARDING CLAIM 6
Munro, Montero and Bhatt disclose the limitation of claim 5.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of claim 5, wherein at least one of the medical entities includes a symptom medical entity and different parts of the body within the symptom medical entity (Munro at [0006] teaches categorizing the document into a hierarchical structure of labels (medical entities of Bhatt) (the hierarchical structure of Munro is interpreted by examiner as the medical entities includes an entity and different parts of the body within the entity)).
Munro and Montero do not explicitly disclose, however Bhatt further discloses:
at least one of the medical entities includes a symptom medical entity and different parts of the body within the symptom medical entity (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure, annotations such as symptoms, (interpreted by examiner as the medical entities includes a symptom medical entity) and [0025] teaches annotations related to a particular ailment, then medical analytics program 132 can augment the results of the text analytics by searching for the particular ailment in the medical ontology of medical database 136. For instance, if an annotation relates to a lung ailment, then searching for the lung ailment in the medical ontology will yield logical axioms related to the lung ailment as well as relevant things connected to the lung ailment in the catalog (interpreted by examiner as and different parts of the body within the symptom medical entity)).

REGARDING CLAIM 7
Munro, Montero and Bhatt disclose the limitation of claim 4.
Munro and Montero do not explicitly disclose, however Bhatt further discloses:
The method of claim 4, wherein one of the medical entities consists of a symptom medical entity and wherein the symptom medical entity includes attributes of at least severity, frequency, onset, location (Bhatt at [0023] teaches annotating and labeling sequence of texts in terms of their role in medical document’s structure (medical entities of Munro), annotations such as symptoms, (interpreted by examiner as the medical entities includes a symptom medical entity) and locations , or other items of significance or interest (interpreted by examiner as the symptom medical entity includes attributes of location)).

REGARDING CLAIM 8
Munro, Montero and Bhatt disclose the limitation of claim 1.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, further comprising supplying the transcript to a pre- labeling system and receiving from the pre-labeling system a pre-annotated transcript containing suggested labels for spans of text in the transcript (Munro at [0018] teaches an annotation feedback pane including a suggestion pane for collapsing labels into one another. [0068] teaches a suggested ontology based on previous ontologies and collections the user has used. The classification pane is populated with other labels associated with a particular client. For example, if a particular client as identified through client pane by a natural language modeling engine has historically and consistently used certain labels for categorizing a collection of documents, the natural language modeling engine can build a new ontology with those historic labels for a new collection of documents and display the resulting ontology in classification pane and [0072] teaches the suggested topics and keywords can be used in some embodiments as the label. [0086] teaches a natural language modeling engine predicts spans of a document that represent a particular label or task and displays the predicted span as a highlighted text (interpreted by examiner as supplying the transcript to a pre- labeling system and receiving from the pre-labeling system a pre-annotated transcript containing suggested labels for spans of text in the transcript)).

REGARDING CLAIM 9
Munro, Montero and Bhatt disclose the limitation of claim 8.

The method of claim 8, wherein the tool c) further comprises a display of a suggested label from the pre-annotated transcript and a tool to either reject or accept the suggested label (Munro at [0072] teaches the suggestions can be used in some embodiments as the label and a user can review the suggested topics, and select which set of keywords identified by the natural language modeling engine best reflect the needs of the project. [0098] teaches confirming the prediction (review and select are interpreted by examiner as means to reject or accept the suggested label)).

REGARDING CLAIM 10
Munro, Montero and Bhatt disclose the limitation of claim 8.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of claim 8, wherein the pre-labeling system includes a named entity recognition model trained on documentation (Munro at [0003] and [0096] teaches natural language modeling engine performed on a set of documents (the examiner notes that NPL models are trained using training data (documentation), and is well known in the art))

Munro and Bhatt do not explicitly disclose, however Montero further discloses:
at least one of medical textbooks, a lexicon of clinical terms, clinical documentation in electronic health records, and annotated transcripts of doctor- patient conversations (Montero at [8:10-27]  teaches a conversation between two people may be recorded in one audio stream such that a transcript (document of Munro) includes words spoken by each person and it may be unclear which person spoke which word. [2:20-29] teaches transcriptions of communication sessions between health care professionals and their patients. [20:9-17] teaches a display 818 configured to present video and a transcript of audio (interpreted by examiner as annotated transcripts of doctor- patient conversations)).

REGARDING CLAIM 11
Munro, Montero and Bhatt disclose the limitation of claim 1.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, wherein the tool b) and the tool d) comprise key stroke(s), mouse action or a combination of both (Munro at [0142] teaches alphanumeric input device (e.g., a keyboard or keypad), a cursor control device 1614 (e.g., a mouse) (interpreted by examiner as wherein the tool b) and the tool d) comprise key stroke(s), mouse action. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool.”)).

REGARDING CLAIM 23
Munro, Montero and Bhatt disclose the limitation of claim 13.
Munro and Bhatt do not explicitly disclose, however Montero further discloses:
The system of any of claim 13, further comprising a system for generating a machine learning model configured to automatically generate annotated transcribed audio recordings (Montero at [10:26-35] teaches transcript may be generated using a machine transcription and [11:44-50] teaches the transcripts 206 may be analyzed using a natural language processing function that is developed using machine learning (interpreted by examiner as system for generating a machine learning model configured to automatically generate annotated transcribed audio recordings)).

REGARDING CLAIM 24
Munro, Montero and Bhatt disclose the limitation of claim 13.
 do not explicitly disclose, however Montero further discloses:
The system of any of claim 13, further comprising a system for generating a machine learning model configured to generate health predictions (Montero at [11:44-50]  teaches the transcripts 206 may be analyzed using a natural language processing function that is developed using machine learning. [2:20-29] teaches automated population of electronic health records based on transcriptions of communication sessions between health care professionals and their patients and [4:24-40] teaches healthcare professional to render advice with respect to mental or physical health (interpreted by examiner as a system for generating a machine learning model configured to generate health predictions)).

REGARDING CLAIM 28
Munro, Montero and Bhatt disclose the limitation of claim 27.
Munro and Bhatt do not explicitly disclose, however Montero further discloses:
The method of claim 27, wherein the recording consists of a recording between a patient and medical professional (Montero at [2:20-29] teaches transcriptions of communication sessions between health care professionals and their patients (interpreted by examiner as the recording consists of a recording between a patient and medical professional)).

REGARDING CLAIMS 13 and 27
Claims 13 and 27 are analogous to Claim 1 thus Claims 13 and 27 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIMS 14 and 30
Claims 14 and 30 are analogous to Claim 2 thus Claims 14 and 30 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 15
Claim 15 is analogous to Claim 3 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 16
Claim 16 is analogous to Claim 4 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIMS 17 and 34
Claims 17 and 34 are analogous to Claim 5 thus Claims 17 and 34 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 6 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 7 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIMS 20 and 29
Claims 20 and 29 are analogous to Claim 8 thus Claims 20 and 29 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIMS 21 and 33
Claims 21 and 33 are analogous to Claim 9 thus Claims 21 and 33 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 22
Claim 22 is analogous to Claim 10 thus Claim 22 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 10.

REGARDING CLAIMS 25 and 31
Claims 25 and 31 are analogous to Claim 11 thus Claims 25 and 31 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 11.

Claims 12, 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2016/0162458), in view of Montero US (9824691 B1), in view of Bhatt US (2014/0142962) and in further view of Greenberg (US 2009/0198566).

REGARDING CLAIM 12
Munro, Montero and Bhatt disclose the limitation of claim 1.
Montero and Bhatt do not explicitly disclose, however Munro further discloses:
The method of any of claim 1, wherein the feature for searching in tool c) comprises a display of a list of available labels, and wherein tool c) further comprises key stroke(s), mouse action or a (Munro at [0006] teaches a list of potential labels, [0011] teaches displaying a series of labels [0142] teaches alphanumeric input device (e.g., a keyboard or keypad), a cursor control device 1614 (e.g., a mouse) (interpreted by examiner as wherein the feature for searching in tool c) comprises a display of a list of available labels, and wherein tool c) further comprises key stroke(s), mouse action or a combination of both to assign a label. The reference teaches that the claimed functionality is implemented by a computer, thus the functionality is interpreted as a “tool.”). 

Munro, Montero and Bhatt do not explicitly disclose, however Greenberg further discloses:
A display of a scrollable list and a search box for entering a search term for searching through the list (Greenberg [0068] teaches displaying a list and a scroll bar for browsing through a list and [0134] teaches searching or browsing through a list and [0136] teaches a keyword search box (interpreted by examiner as wherein the feature for searching in tool c) comprises a display of a scrollable list of available labels and a search box for entering a search term for searching through the list of available labels)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Munro, Montero and Bhatt with teaching of Greenberg since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the list of labels of the primary, secondary and third reference to include a scrollable list with a search box for searching terms through the list, as found in 

REGARDING CLAIMS 26 and 32
Claims 26 and 32 are analogous to Claim 12 thus Claims 26 and 32 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kaukab (US 2015/0379212) teaches system and methods for enhanced management of patient care and communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626                                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626